Citation Nr: 9916918	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-11 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral foot 
disorder manifested by chronic pain and swelling.

3.  Entitlement to service connection for a bilateral ankle 
disorder manifested by chronic pain and swelling

4.  Entitlement to service connection for a bilateral wrist 
disorder manifested by chronic pain with stiffness in the 
proximal interphalangeal (PIP) joint.

5.  Entitlement to service connection for a nasal disorder 
identified as sinusitis or allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to October 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1998, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for hypertension, a 
bilateral ankle disorder manifested by chronic pain and 
swelling, a bilateral foot disorder manifested by chronic 
pain and swelling, a bilateral wrist disorder manifested by 
chronic pain with stiffness in the PIP joints, and a nasal 
disorder identified as sinusitis/allergic rhinitis.  The 
veteran subsequently perfected an appeal of that decision.  A 
video conference hearing on this claim was held on April 26, 
1999, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that the veteran's service records indicate 
that the veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  However, there is no 
indication in the record that he wishes to pursue a claim of 
a chronic disability manifested by bilateral ankle, foot and 
wrist pain due to an undiagnosed illness claimed as secondary 
to his Persian Gulf War service.  Additionally, the RO has 
not adjudicated such a claim, and, as noted by the RO, he has 
asserted that his chronic disabilities had their onset prior 
to his Persian Gulf War service.  Accordingly, the Board will 
not consider these claimed disabilities under the purview of 
38 C.F.R. § 3.317 (1998), governing service connection for 
undiagnosed illnesses claimed as secondary to Persian Gulf 
War service.  The Board points out that nothing in this 
decision precludes him pursuing such a claim in the future.

The veteran's claims of entitlement to service connection for 
a bilateral ankle disorder manifested by chronic pain and 
swelling, a bilateral wrist disorder manifested by chronic 
pain with stiffness of the PIP joints, and a nasal disorder 
identified as sinusitis/allergic rhinitis, will be addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of record relating the 
veteran's current bilateral foot disorder manifested by 
chronic pain and swelling to his period of active service.

2.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
hypertension has been developed.

3.  The veteran's hypertension has been shown to be related 
to his period of active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral foot disorder manifested by chronic pain and 
swelling is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  Hypertension was incurred during active service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, the veteran has not 
asserted an injury during combat, so this provision is not 
applicable.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

1.  Entitlement to service connection for a bilateral foot 
disorder manifested by chronic pain and swelling.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for a 
bilateral foot disorder manifested by chronic pain and 
swelling is not well grounded.  Although the RO did not 
specifically state that it denied the appellant's claim on 
the basis that it was not well grounded, the Board concludes 
that this was not prejudicial to the appellant.  See 
Edenfield v. Brown, 8 Vet. App 384 (1995) (en banc) (when the 
Board decision disallowed a claim on the merits where the 
United States Court of Appeals of Veterans Claims (Court) 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal on this issue 
because the claim is not well grounded is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

In the present case, the veteran's service medical records 
indicate that his feet were normal at entry.  They document 
sporadic treatment for complaints related to his feet, such 
as corns, bunions, a contusion of the left foot, flat arches 
requiring arch supports, with the most recent treatment being 
in March 1988.  His feet were reported to be normal at the 
time of his discharge examination.  He testified that he has 
had foot pain since service with occasional swelling of his 
feet which he attributes to the floor and air conditioning in 
the computer labs he worked in while in the service.  

In October 1997 the veteran was given a VA foot examination, 
the examiner noted the veteran's complaints of chronic pain 
with swelling and stiffness.  The physical examination found 
no swelling, weakness, or redness, no deformity, tenderness 
or edema, and no definite pes planus.  The veteran was able 
to supinate and pronate his feet without difficulty.  The x-
ray reports contained no abnormalities.  The examiner noted 
that the functional loss due to pain was moderate, and 
diagnosed chronic pain in both feet of uncertain etiology.  
Private treatment records submitted by the veteran for the 
period from January 1996 to November 1998 show treatment for 
wrist and ankle pain, among other disabilities, but no 
treatment for bilateral foot pain.  

Given the evidence of record, the Board finds that there is 
no competent evidence of a nexus between his in-service 
treatment for foot problems and his current bilateral foot 
disability manifested by chronic pain and swelling.  In fact, 
at his video hearing before a member of the Board the veteran 
testified that no doctor has related his bilateral foot pain 
to service.  Significantly, despite the veteran's recitation 
of the history of his foot problems, the VA examiner could 
not define the etiology of his bilateral chronic foot pain.  
To the extent that the veteran is attempting to establish a 
relationship through his testimony, he is not competent to do 
so.  While he is able to testify to the continuity of 
symptoms observable by a lay person, i.e., his bilateral foot 
pain, in light of the examiner's inability to establish 
onset, the veteran's statements do not rise to the level of 
competent evidence of a nexus.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, the Board finds that 
the veteran's claim of entitlement to service connection for 
a foot disorder manifested by chronic pain and swelling is 
not well grounded.

2.  Entitlement to service connection for hypertension.

A review of the veteran's service medical records reveals 
that his blood pressure at entry in February 1976 was normal; 
108/76.  Additionally, November and December 1993 service 
treatment records report readings of 137/75; 149/87; 153/78; 
162/75; and 157/81, with diagnoses of mild hypertension and 
borderline systolic hypertension.  In a January 1994 
treatment notation, the veteran is diagnosed with essential 
hypertension; thus, establishing onset of hypertension in 
service.  

Currently, in an October 1997 VA heart examination the 
examiner noted blood pressure readings of 174/96 sitting, 
162/92 standing, and 179/96 lying down.  He diagnosed the 
veteran with essential hypertension and advised him to seek 
treatment.  The veteran testified that subsequent to this 
examination he was placed on blood pressure medication by his 
private physician.  Also of record, are private treatment 
records from January 1996 which show blood pressure readings 
of 168/92, and recommendations regarding adjusting the 
veteran's diet.  This post-service evidence demonstrates the 
presence of a current disability of hypertension requiring 
medication.  Given this evidence, the Board finds that the 
veteran has presented competent evidence that his current 
hypertension had its onset during active service.  
Accordingly, his claim of entitlement to service connection 
for hypertension is granted. 






ORDER

Entitlement to service connection for a bilateral foot 
disorder manifested by chronic pain and swelling is denied.

Entitlement to service connection for hypertension is 
granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims of entitlement to service connection for a bilateral 
wrist disorder manifested by chronic pain with stiffness in 
the PIP joints, a bilateral ankle disorder manifested by 
chronic pain and swelling, and a nasal disorder identified as 
sinusitis/allergic rhinitis.  The veteran's October 1997 VA 
joints examiner diagnosed the veteran with chronic pain in 
both wrists and ankles status post remote injuries of 
uncertain etiology.  A review of the veteran's service 
medical records reveals that he injured his wrists and ankles 
in service through sprains and fractures at various times.  
However, it is unclear from the examiner's opinion if he is 
referring to the "old injuries" in service or not.  
Moreover, it is unclear to the Board what the examiner means 
when he states that the veteran's chronic bilateral wrist and 
ankle pain is status post old injuries, but of "uncertain 
etiology."  Is the etiology of the old injuries unknown or 
is the etiology of the chronic pain unknown despite the 
examiner's apparently attributing it to "old injuries?"  
Because it is not within the power of the Board to render 
medical opinions, these claims must be referred back to the 
RO for clarification of these diagnoses.  

Additionally, the Board notes that the veteran's service 
medical records reveal that beginning in March 1994 he 
complained regularly of symptomatology, i.e., chronic pain in 
his ankles and wrists with swelling, almost identical to the 
symptoms noted at his October 1997 examination report.  Given 
the examiner's diagnosis of chronic pain of the wrists and 
ankles, the Board requests that the examiner also render an 
opinion as to whether the veteran's current chronic wrist and 
ankle pain complaints are related to his March 1994 through 
September 1994 in-service complaints.  The veteran has also 
testified that he was given a nerve conduction study by a 
private doctor to rule out carpal tunnel syndrome of his 
wrists.  The RO should contact the veteran and request that 
he submit these private treatment records, in addition to any 
other private treatment record he may have pertaining to his 
bilateral wrist and ankle disorders.  

Turning to the veteran's claim of entitlement to service 
connection for a nasal disorder identified as 
sinusitis/allergic rhinitis, the Board notes that the veteran 
was treated on a regular basis in service from 1978 through 
discharge with regular diagnoses of sinusitis and/or allergic 
rhinitis.  Private treatment records from March 1996 report 
sinus problems with a diagnosis of sinusitis, and the October 
1997 VA nose examination diagnosed allergic rhinitis and 
chronic sinusitis by subjective data.  The examiner did not 
directly address the veteran's regular treatment in service 
other than to note it in the veteran's history.  Given that 
the veteran's nearly constant treatment for nasal problems in 
service could indicate a chronic disorder, the Board finds 
that this claim should be remanded so that the examiner can 
render an opinion as to whether or not the veteran' current 
nasal complaints, allergic rhinitis or sinusitis, are related 
to his treatment during his period of active service.  
Additionally, upon remand the veteran should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:



1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  
Specifically, the veteran should be asked 
to submit copies of the nerve conduction 
study performed on his arms to rule out 
carpal tunnel syndrome.  

2.  The RO should return the claims file 
to the examiner who performed the October 
1997 joints examination and have him or 
her clarify the diagnosis.  Specifically, 
the examiner should discuss whether the 
"old injuries" mentioned in the 
diagnosis refer to the veteran's in-
service injuries to his wrists and 
ankles.  Additionally, the examiner 
should clarify whether or not he or she 
is asserting that the etiology of the 
veteran's current chronic pain is 
uncertain, despite the averred 
relationship between his current chronic 
pain and old injuries.  Finally, the 
examiner should discuss whether the 
veteran's current complaints of chronic 
pain in the wrists and ankles are related 
to his complaints of pain and swelling of 
the wrists and ankles during service, 
beginning in March 1994 and continuing 
through discharge.  The claims file 
should be provided to the examiner for 
review.  In the event that the original 
examiner is not available, the RO should 
forward the claims file to another VA 
examiner.  No examination of the veteran 
is required unless the examiner feels it 
is necessary.

3.  Upon completion of the above, the RO 
should forward the claims file to the 
examiner who performed the veteran's nose 
examination in October 1997.  The 
examiner should be requested to address 
whether the veteran's regular in service 
treatment for allergic rhinitis and 
sinusitis from 1978 through discharge is 
related to his current nasal disorder(s).  
Specifically, the examiner should render 
an opinion as to the date of onset of his 
current nasal disorder identified as 
either allergic rhinitis or sinusitis.  
In the event that the original examiner 
is not available, the RO should forward 
the claims file to another VA examiner.  
No examination of the veteran is required 
unless the examiner feels it is 
necessary.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

